IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 2 MM 2020
                                               :
                    Respondent                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
LEROY ANTONIO WILSON,                          :
                                               :
                    Petitioner                 :


                                       ORDER



PER CURIAM

      AND NOW, this 17th day of March, 2020, the Application for Leave to File Original

Process is GRANTED, the Petition for Writ of Mandamus and/or Extraordinary Relief is

DENIED, and the Petition to File Response Nunc Pro Tunc is DISMISSED AS MOOT.